Citation Nr: 1538688	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-11 392A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976.  The Veteran died in March 2001.  The appellant is seeking recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  

The appellant requested a hearing in connection with the issue on appeal.  The appellant did not appear for the scheduled hearing.  The record does not contain any request to reschedule the hearing and good cause was not otherwise presented to schedule a new hearing.  The Board finds that the appellant's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2014).


FINDINGS OF FACT

1.  The Veteran died in March 2001. 

2.  At the time of the Veteran's death, the appellant was legally married to the Veteran for less than one year.  The Veteran's previous marriage ended in divorce in July 2000.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death benefits have not been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in August 2009 and February 2010 notified the appellant regarding the evidence required to show proof of her marriage to the Veteran.  Further, in this case, resolution of the claim turns on interpretation of the applicable laws and regulations pertaining to entitlement to VA death benefits.  As the issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the appealed issue.  Consequently, no further discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Law and Analysis

The surviving spouse of a qualified veteran is eligible to receive death benefits (i.e., DIC, compensation, accrued benefits, or pension) if the surviving spouse was married to the veteran for one year or more.  38 U.S.C.A. §§ 1102, 1304, 1310; 38 C.F.R. § 3.54(a).  To qualify as a surviving spouse, the person's marriage to the veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50(b).  Under 38 C.F.R. § 3.1(j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C. § 103(c) .

In VAOPGCPREC 58-91, the General Counsel of VA held that lack of residence in a jurisdiction recognizing common law marriage is not a bar to establishing a common law marriage for a surviving spouse claimant.  The rationale is that the common law marriage could be "deemed valid" under 38 C.F.R. § 3.52 on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage. 

Under 38 C.F.R. § 3.52, where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  A marriage will be deemed valid if the appellant's signed statement that he or she had no knowledge of an impediment to marriage to the Veteran is accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c) .

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish his or her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  While the appellant did not provide a certificate of marriage, the Board will nonetheless discuss the merits of the claim.  But see Sandoval, supra; Aguilar v. Derwinski, 2 Vet. App. 21, 23 ("As a threshold matter, one claiming entitlement as the spouse of a veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.").  The appellant has reported that she lived with the Veteran from December 1991 and should be entitled to benefits.  On her application for benefits, she noted that the Veteran was previously married, and that the marriage ended in divorce on July 7, 2000.  She stated that she did not have children with the Veteran, but that the Veteran considered her children as his dependents.  See VA Form 9, received by VA in May 2012.

A certificate of death shows that the Veteran died in March 2001.  The appellant indicated that they married in August 2000 and the marriage ended due to his death.  See VA Form 21-534, received by VA in October 2008.  In this case, while the Veteran and the appellant were reportedly married prior to his death, they were married for less than one year prior to his date of death.  As such, the appellant cannot be recognized as a surviving spouse based on their legal marriage.  Moreover, the evidence does not indicate that the two had any children together.  38 C.F.R. § 3.54.

Instead, the appellant acknowledges that she was not legally married to the Veteran until August 2000.  However, she stated that she lived with the Veteran as husband and wife since December 1991, suggesting they had a common law marriage prior to.  She submitted statements from people who knew the Veteran and the appellant to hold themselves out as husband and wife since December 1991.  

In terms of common law marriage, Georgia does not recognize common law marriages entered into on or after January 1, 1997.  Otherwise valid common law marriages entered into prior to January 1, 1997 are recognized.  Ga. Code Ann. § 19-3-1.1.  As reported by the appellant, the Veteran was married to someone else until July 7, 2000.  The date of the divorce was less than one year prior to the Veteran's date of death.  Unfortunately, the appellant cannot be recognized as the common law spouse of the Veteran prior to July 7, 2000 as the Veteran was legally married to someone else.  See Ga. Code Ann. § 19-3-2 ("To be able to contract marriage, a person must: [. . .] "have no living spouse of a previous undissolved marriage.  The dissolution of a previous marriage in divorce proceedings must be affirmatively established and will not be presumed.").  

Concerning the provisions of 38 C.F.R. § 3.52, the appellant has not alleged that she was unaware of the legal impediment to a common law marriage between herself and the Veteran, i.e., his marriage to someone else.  Therefore, the marriage cannot be deemed valid despite a legal impediment.  Id.  

The Board carefully reviewed the appellant's arguments; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

The appellant and the Veteran were not legally married for at least one year prior to his death.  The Veteran was married to someone else less than one year prior to his date of death and; therefore, the Board cannot recognize the relationship between the Veteran and the appellant as a common law marriage.  For these reasons, the Board finds that the criteria for recognition as a surviving spouse for the purpose of receiving VA death benefits have not been met.  While the Board is sympathetic to the appellant's circumstances, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	(CONTINUED ON NEXT PAGE)


ORDER

The issue of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


